May 29, 1979


79-39       MEMORANDUM OPINION FOR THE
            DIRECTOR, FEDERAL BUREAU OF
            INVESTIGATION

            Foreign Intelligence Surveillance Act (50 U.S.C.
            § 1801)—Interception of Radio Communication—
            Constitutional Law—Fourth Amendment—Privacy


   You have asked this Office to consider whether, in specified cir­
cumstances, the Federal Bureau of Investigation (FBI) interception of
radio transmissions' would constitute “ electronic surveillance” as that
term is defined by § 101(0 of the Foreign Intelligence Surveillance Act of
1978 (FISA), Pub. L. No. 95-511, 92 Stat. 1785, 50 U.S.C. § 1801(0- We
conclude, for reasons discussed below, that the interception of such trans­
missions is not “ electronic surveillance” and does not require a warrant
when conducted to gather foreign intelligence information.

                             I. Statutory Interpretation

   As analyzed below, whether the interception of radio transmissions is
“ electronic surveillance” under FISA turns, in general, on whether the
speaker has a constitutionally protected reasonable expectation of privacy
with respect to his communications.
   Under FISA, the interception of radio communications could poten­
tially be classed as “ electronic surveillance” under either of two subsec­
tions of § 101(0- Section 101(0 provides:
      “ Electronic surveillance” means—
           (1)   the acquisition by an electronic, mechanical, or other
        surveillance device o f the contents of any wire or radio


   1 References in this m em orandum to “ radio com m unications” include only two-way com ­
munications wholly between radio stations or one-way comm unications between a transm it­
ter and a receiver, and not microwave or other radio comm unications that rely, in part, on
wire, cable, or similar transmissions.

                                            240
       communications sent by or intended to be received by a par­
       ticular, known United States person who is in the United
       States, if the contents are acquired by intentionally targeting
       that United States person, under circumstances in which a per­
       son has a reasonable expectation of privacy and a warrant
       would be required for law enforcement purposes;

                               *******

           (3) the intentional acquisition by an electronic, mechanical,
        or other surveillance device of the contents of any radio com­
        munication, under circumstances in which a person has a
        reasonable expectation of privacy and a warrant would be re­
        quired for law enforcement purposes, and if both the sender
        and all intended recipients are located within the United
        States; * * *.
The interception of the communications involved would typically fall
within one of these subsections unless the person targeted, or whose com­
munications were intercepted, had no “ reasonable expectation of
privacy.” Congress meant to incorporate into FISA the standard for con­
stitutionally protected privacy interests that is set forth in Katz v. United
States, 389 U.S. 347 (1967). Katz held that the warrantless electronic
surveillance of a telephone conversation initiated in a public telephone
booth was unconstitutional because it “ violated the privacy on which [the
speaker] justifiably relied.” Id. at 353. The Court found that the speaker
“justifiably” relied on the privacy of his conversation because of both an
objectively reasonable social expectation that people’s phone conversa­
tions will be private and the speaker’s own efforts to keep the world out­
side the phone booth from hearing his conversation. Congress did not
specify in the language of FISA whether it meant to protect only such
socially accepted, actively sought conditions of privacy or whether it in­
tended to adopt a broader privacy concept. Both the House and the
Senate, however, in reporting the bills that became FISA, said:
     The * * * definitions of “ electronic surveillance” require that
     the acquisition of information be under circumstances in which a
     person has a constitutionally protected right of privacy. [H.
      Rept. 1283, Pt. I, 95th Cong., 2d sess. 53 (1978); S. Rept. 701,
     id., at 37 (1978).]
Nothing in the Act or in the legislative history contradicts these statements
that the privacy standard in FISA is the same as the Fourth Amendment
standard.
   The second factor determining whether an interception of radio com­
munications constitutes “ electronic surveillance” under FISA is whether
“ a warrant would be required for law enforcement purposes.” Under the
relevant statute, Title III of the Omnibus Crime Control and Safe Streets
Act of 1968, 18 U.S.C. § 2510 et seq:, a warrant is required for the

                                    241
 interception, for law enforcement purposes, of radio communications
 only if the person speaking has a constitutionally protected reasonable ex­
 pectation of privacy. This conclusion follows from the definitional sec­
 tions of title III. The communications covered by title III are divided into
 two categories, “ wire” and “ oral.” A “ wire communication” is:
       * * * any communication made in whole or in part through the
       use of facilities for the transmission of communications by the
       aid of wire, cable, or other like connection between the point of
       origin and the point of reception furnished or operated by any
       person engaged as a common carrier in providing or operating
       such facilities for the transmission of interstate or foreign com­
       munications * * *. [18 U.S.C. §2510(1).]
 An “ oral communication” is:
       ♦ * * any oral communication uttered by a person exhibiting an
      expectation that such communication is not subject to intercep­
      tion under circumstances justifying such expectation * * *. [18
      U.S.C. §2510(2).]
 It is evident that, although radio transceivers use wires, a normal radio
communication does not fall within the defmition of “ wire communica­
 tions,” which includes only those communications that are transmitted, in
 whole or in part, over the wire or cable facilities of a communications
common carrier. An ordinary radio communication, on its face, is more
directly analogous to an oral utterance, whose audible reach is extended
through the open air mechanically through a device such as a megaphone.
The Ninth Circuit Court of Appeals has held that radio communications,
if covered at all by title III, are covered as “ oral communications” as
defined in that Act. United States v. Hall, 488 F. (2d) 193, 196-197 (9th
Cir. 1973).
    However, as indicated in the definition quoted above, title III requires a
warrant to intercept oral communications only when uttered by persons
possessing a justifiable expectation of privacy. 18 U.S.C. § 2510(2). Title
III, like FISA, thus incorporates the constitutional privacy standard first
set forth in Katz.1 If, in particular circumstances, no justifiable expecta­
tion of privacy requiring a warrant for law enforcement purposes under
the Fourth Amendment exists, title III imposes no warrant requirement
for the interception of oral communications.
   Because “ electronic surveillance” of radio communications is defined
under FISA to include only circumstances in which a constitutionally pro­
tected privacy interest exists, and because a warrant for law enforcement
purposes would be required under title III or under the Constitution only
where there is a constitutionally protected privacy interest, the


   1 “ In the course o f the opinion [Berger v. New York, 388 U .S. 41 (1967)], the C ourt
delineated the C onstitutional criteria that electronic surveillance legislation should contain.
Title III was drafted to meet these standards and to conform with Katz v. United States, 389
U .S. 347 (1967).” S. Rept. 1097, 90th C ong., 2d sess., 66 (1968). See also, id. at 28, 89-90.

                                             242
existence of such an interest controls both definitional characteristics of
“ electronic surveillance” under FISA.

          n . Expectations of Privacy and Radio Transmissions

   Having concluded that the interpretation of “ electronic surveillance”
under FISA turns, in this instance, on a determination whether persons us­
ing radio have a constitutionally protected expectation of privacy, it is
necessary to ascertain whether any such interest exists.
   In Katz, the Supreme Court held that the Fourth Amendment protected
not particular places, but certain privacy interests of persons:
      What a person knowingly exposes to the public, even in his home
      or office, is not a subject of Fourth Amendment protec­
      tion * * *. But what he seeks to preserve as private, even in an
      area accessible to the public, may be constitutionally protected.
      [Id. at 351-2 (citations omitted).]
From this foundational statement, courts have deduced that the reason­
ableness of an expectation of privacy is to be judged by those factors af­
fecting the person’s subjective expectations, and by “ understandings that
are recognized and permitted by society” concerning privacy. Rakas v. Il­
linois, 99 S. Ct. 421, 430-431, n. 12 (1978). As explained below, we con­
clude from a review of such factors that no constitutionally protected ex­
pectation of privacy exists with respect to most radio communications.
   First, a person using an ordinary radio is knowingly exposing the
message transmitted to any member of the public who happens to be
listening. The ease of interception, the widespread availability of the
technology required for interception,-and the ease of access for the user to
more private means of communication all suggest that no subjective
reliance on a privacy interest occurs in the case of a radio message.
   The fact that a specific interception that actually takes place may not
have been anticipated does not mean there is a constitutionally protected
privacy interest. Case law clearly demonstrates that once a person exposes
an otherwise private event to ready observation, the individual cannot
legitimately rely on an expectation of privacy created by the possibility
that the public will overlook what has been exposed. See, e.g., United
States v. Jackson, 448 F. (2d) 963, 971 (9th Cir. 1971), cert, denied, 405
U.S. 924 (1972) (upholding the warrantless search of a trash can outside a
hotel room); United States v. Fisch, 474 F. (2d) 1071 (9th Cir. 1973), cert,
denied, 412 U.S. 921 (1973), and United States v. Llanes, 398 F. (2d) 880
(2d Cir. 1968), cert, denied, 393 U.S. 1032 (1969) (upholding warrantless
eavesdropping, with the naked ear, of a conversation in an adjoining
motel room or apartment); and United States v. Wright, 449 F. (2d) 1355
(D.C. Cir. 1971), cert, denied, 405 U.S. 947 (1972) (upholding warrantless
visual search of a garage, using a flashlight, through partially open garage
door).
   The circumstances surrounding radio transmissions and analogies from

                                    243
existing case law support the conclusion that a person transmitting a
message by radio cannot reasonably rely on an expectation of privacy in
the constitutional sense.3 Nor does it appear that there are, with respect to
radio, any “ understandings recognized and permitted by society,” Rakas
v. Illinois, 99 S. Ct. 421, 430-31, n. 12 (1978), that create a constitu­
tionally protected privacy interest.
   It might be argued that § 605 of the Federal Communications Act of
 1934, as amended, 47 U.S.C. § 605, creates a right of privacy that gives
rise to a constitutionally protected expectation of privacy. Section 605 pro­
vides in part:
      No person not being authorized by the sender shall intercept any
      radio communication and divulge or publish the existence, con­
      tents, substance, purport, effect, or meaning of such intercepted
      communication to any person.
Prior to its amendment in 1968, this provision referred to “ any” com­
munication “ by wire or radio,” and was interpreted by the Supreme Court
to preclude the introduction into evidence of intercepted wire communica­
tions at a State or Federal trial. Nardone v. United States, 302 U.S. 379
(1937); Lee v. Florida, 392 U.S. 378 (1968). Reasoning from Nardone, the
Ninth Circuit, in United States v. Sugden, 226 F. (2d) 281 (9th Cir. 1955),
aff’d per curiam, 351 U.S. 916 (1956), held the exclusionary rule ap­
plicable to radio communications as well.
   We conclude, however, that the prohibitions enacted in § 605 do not
codify or create a constitutionally protected privacy interest for radio
communications. First, those lower courts that ruled on the question prior
to FISA held that § 605 does not bar warrantless electronic surveillance for
the purpose of gathering foreign intelligence information, even from wire
communications. United States v. Butenko, 494 F. (2d) 593, 602 (3d Cir.
1974), cert, denied, 419 U.S. 881 (1974); United States v. Clay, 430 F. (2d)
165, 171 (5th Cir. 1970), rev’d on other grounds, 403 U.S. 698 (1971);
United States v. Hoffman, 334 F. Supp. 504 (D.D.C. 1971). In adopting
FISA, Congress provided expressly that § 605 is not a bar to “ electronic
surveillance” conducted under the Act, or to the acquisition of foreign
intelligence information by means other than electronic surveillance from
international or foreign communications. FISA, § 201(b), 18 U.S.C.
§ 2511(2)(e) and (f). In view of the prior case law and because Congress


   ’ The fact that a transmission may be encoded would also not create a constitutionally pro­
tected privacy interest. W ith respect to com m unications, the Fourth A m endm ent protects
persons against interceptions that cannot be reasonably anticipated, given the steps taken to
protect the privacy o f the com m unication. In circumstances in which the Fourth Am endment
would not proscribe a particular recipient from receiving a com m unication, the recipient’s
use o f the com m unication, e.g., decoding, divulgence to a third party, etc., is not a m atter o f
constitutional concern. H offa v. United States, 385 U .S. 293, 300-303 (1966); United States
v. Crowell, 586 F. (2d) 1020 (4th Cir. 1978), cert, denied, 99 S.C t. 1500 (1979) (permitting
police to take and subject to chemical analysis defendant’s trash “ absent proof that [defend­
ant] has m ade some special arrangem ent for the disposition o f his trash inviolate” ).

                                               244
stated expressly that § 605 does not bar domestic “ electronic
surveillance,” which, by definition, occurs only when a constitutional
privacy interest is at stake, it should follow that § 605 does not bar the ac­
quisition of foreign intelligence information in cases in which a constitu­
tionally protected privacy interest is not at stake. Assuming that § 605 is
thus simply irrelevant to the gathering of foreign intelligence information,
a person transmitting an ordinary radio message cannot justifiably rely on
§ 605 as protecting his privacy against investigators seeking such
information.
   Second, the Department of Justice has consistently interpreted § 605 not
to bar the mere acquisition of radio communications, but only to pro­
scribe their interception and divulgence outside the Government, see H.
Rept. 1283, Pt. 1, 95th Cong., 2d sess. 15 (1978), and a person using radio
could thus not rely on § 605 as guaranteeing privacy against mere
interception.4

                                     III. Conclusion

  We conclude that no constitutionally protected privacy interest exists
with respect to ordinary radio transmissions and, consequently, that no
warrant is required for the interception of most radio communications for
law enforcement purposes. Because there is thus, with respect to such
communications, neither a “ reasonable expectation of privacy” nor a
warrant requirement for law enforcement purposes, the interception of
radio communications does not constitute “ electronic surveillance”
within the definitional provisions of FISA.

                                           K e n n e t h C . B a s s , III
                                        Counsel fo r Intelligence Policy
                                                           Office o f Legal Counsel




   4 O ur interpretation is consistent with United States v. Hall, 488 F. (2d) 193 (9th Cir.
1973), in which the court held that no constitutional right o f privacy attaches to radio com ­
munications in a case in which the speaker recognizes the possibility o f interception. The
court regarded the 1968 revision o f § 60S as exempting law enforcement officers from its
coverage, and thus found § 605’s ban on divulgence irrelevant to the introduction into
evidence at trial o f the contents o f intercepted radio comm unications. Judge Ferguson
dissented on the ground that § 60S did apply to law enforcement officers, and did proscribe
the use o f intercepted conversations at trial. He took no exception, however, to the
m ajority’s assum ption that § 605 was irrelevant to the question whether a constitutional right
o f privacy attaches to radio-to-radio comm unications.

                                             245